Citation Nr: 0032705	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  95-18 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from December 1961 to 
September 1964.  The matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  A notice of 
disagreement was received in February 1995, and a statement 
of the case was issued in that same month.  A substantive 
appeal was received in April 1995.  In August 1999, the Board 
remanded the claim of entitlement to service connection for 
residuals of dental trauma.  This claim returns to the Board 
following further development. 

The Board notes that, in its August 1999 decision, three 
claims were denied as not well grounded.  The Board further 
notes that this decision was issued after the United States 
Court of Appeals for Veterans Claims issued its decision in 
Morton v. West, 12 Vet. App. 477 (1999), but before the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  These 
matters are hereby referred to the RO for any appropriate 
action.  


FINDING OF FACT

Although the veteran suffered trauma to tooth #8 and to tooth 
#24 during service, there are no current residuals of such 
trauma.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of trauma to tooth #8 and tooth #24 have not been 
met, nor have the criteria for entitlement to outpatient 
dental treatment for residuals of such trauma been met.  38 
U.S.C.A. §§ 1110, 1131, 1712 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.381, 4.149, 4.150, 17.161 (2000); 38 C.F.R. §§ 
3.381, 4.150, 17.121 (1994). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The service medical records reflect that the veteran was 
treated for lacerations in connection with injuries received 
in a fight.  The veteran asserts that a tooth was broken and 
another chipped at that same time.  Service dental records 
reflect that tooth #8 and tooth #24 were capped in service.  

On VA examination conducted in February 1999, the veteran 
reported that teeth #8 and #9 were recontoured during his 
military service following trauma that chipped #8.  There was 
moderate cold sensitivity of #8 and #9 but the examiner noted 
that the veteran did not want endodontic work done "at this 
time."  The teeth did not evidence any need for crowns or 
further recontouring, and the incisal edges of all teeth 
appeared regular and normal.

Dental examination in September 1999 shows that the veteran's 
teeth were intact except for extraction of three wisdom 
teeth.  Dental radiological examination was conducted.  The 
examiner reported that there was no oral pathology or decay, 
no loss of inter-incisal range or motion or lateral 
excursion, and no loss of substance of the mandible or 
maxilla.  

The veteran's service medical records and dental x-rays, as 
well as the reports of post-service VA examinations, were 
reviewed by a VA examiner in July 2000.  The reviewer 
concluded that it appeared that the veteran had sustained 
minor chipping of the incisal edges of tooth #8 and tooth 
#24, but that any dental work done at that time was 
temporary, as there was no current evidence that either tooth 
#8 or tooth #24 had any restoration or crown of any type.  He 
concluded that the language in the clinical notes regarding 
the teeth being "capped" was misleading, as the dental x-rays 
taken then, and the current dental x-rays, did not reveal any 
restorations or crowns.  Both teeth (#8 and #24) were intact.  
The reviewer noted that, subsequent to military service, the 
veteran did have a root canal at tooth #24, but there was no 
evidence that any trauma in service required anything other 
than just incisal recontouring.  The reviewer concluded that, 
if the veteran sustained dental trauma to tooth #8 or tooth 
#24 in service, there were no current residuals of that 
dental trauma.  

38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161 authorize dental 
treatment for compensable service-connected dental disorders 
(see 38 C.F.R. § 4.150) and for dental disorders due to 
service trauma.  38 C.F.R. § 17.161(g)-(j). 

At the time the veteran submitted his dental claim in 1994, 
regulations provided that service connection would be granted 
for disease or injury of individual teeth and the investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service.  38 C.F.R. 3.381(a) (1994).  Treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were defined as non-disabling conditions, and 
could be considered service-connected solely for the purpose 
of determining entitlement to dental examinations or 
outpatient dental treatment.  38 C.F.R. § 4.149 (1994). 

The Board notes that, subsequent to submission of all 
evidence and issuance of the statement of the case (SOC), the 
governing regulations, 38 C.F.R. §§ 3.381 and 4.149, were 
amended.  64 Fed. Reg. 30,392-393 (June 8, 1999).  In 
pertinent part, 38 C.F.R. § 4.150, the provision governing 
those dental conditions for which a compensable evaluation 
may be assigned, was not amended.  The provisions allowing 
outpatient dental treatment for compensable service-connected 
dental disorders or for dental trauma incurred during service 
were unchanged.  38 C.F.R. § 17.161(c).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis were not disabling conditions, and could 
be considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
treatment pursuant to 38 C.F.R. § 17.120 (now 38 C.F.R. § 
17.161).  The reference in 38 C.F.R. § 3.149 (1994) regarding 
the disabilities for which service connection was precluded 
was eliminated, and nearly identical language entered in 38 
C.F.R. § 3.381(a)(2000).  

The Board has considered both the old regulations and the new 
regulations, but under the circumstances of this case, 
neither regulation is more favorable to the veteran than the 
other.  See Karnas v Derwinski, 1 Vet. App. 308, 312-313 
(1991).

The evidence establishes that the veteran sustained trauma to 
tooth #8 and tooth #24, which apparently necessitated incisal 
recontouring.  However, examinations by dental examiners have 
failed to reveal any current residuals of the inservice 
dental trauma.  Evidence of residuals of the trauma is a 
threshold requirement; without any residuals of the inservice 
dental trauma, there is no basis for granting any benefit 
based on such trauma. 


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 


